Citation Nr: 1545856	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  10-40 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a bilateral eye condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  The case was previously before the Board in January 2014 when the Board denied the Veteran's claim for service connection for a bilateral eye condition.  

The Veteran appealed the Board's January 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Memorandum Decision, the Court vacated the Board's January 2014 decision, and remanded the case for compliance with the terms of the Memorandum Decision.  

In September 2015, the Veteran raised the matter of entitlement to an increased rating for his bilateral hearing loss.  As this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, and pursuant to the instructions in the December 2014 Court Memorandum Decision, the Board finds that the Veteran's claim of service connection for a bilateral eye condition must be remanded for further development.  

The Veteran's DD Form 214 reflects that he served in the Navy aboard the USS Enterprise.  His military education lists aviation boatswain's mate (fuels).  His service treatment records show that in March 1985 he complained of left eye irritation after a foreign body struck his eye.  His vision was found to be 20/20.  Physical examination under ultraviolet light with florine dye revealed no corneal abrasion, and he was instructed to flush his eye.  In November 1986, the Veteran complained that his left eye was swollen.  It was noted that he was bending over to pick up something and bumped his head on something, causing swelling to the maxillary portion of his left cheek, and he complained that his left eye was now affected.  His vision was found to be 20/20, bilaterally.  On August 1987 separation report of medical examination, the eyes (generally), ophthalmoscopic, pupils, and ocular motility were normal on clinical evaluation, and distant and near vision was 20/20, bilaterally.  His field of vision was noted to be full and he passed the color vision test.  

Post-service treatment records reflect diagnoses of hyperopia, astigmatism, and presbyopia.  At the March 2012 Travel Board hearing, the Veteran testified that he would often get chemicals and fuel in his eyes while doing various jobs and would seek treatment for resulting burning, and stated that the burning continued since service.  Furthermore, he testified that medical providers have diagnosed "burnt pupils" and that he was currently being treated with prescription eye drops for the condition.  The Veteran is competent to testify to his symptoms and to report what physicians reportedly told him.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In light of the evidence, and based on the instructions of the December 2014 Court Memorandum Decision, the Board finds that a VA examination is necessary regarding the claim for a bilateral eye condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional relevant VA and private medical records he wants VA to consider in connection with his claim.  After securing any necessary releases, such records should be associated with the claims file.  

2. After associating any pertinent, outstanding records with the claims file, provide the Veteran an appropriate VA examination to determine the nature, extent, onset, and etiology of any bilateral eye condition found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner should opine as to whether it is at least as likely as not that any right or left eye condition is at least as likely as not related to or had its onset during service, to include the documented March 1985 left eye trauma, the November 1986 left eye injury, or from exposure to chemicals and fuel near and in his eyes due to his duties during active service.  The examiner should also address whether there is any evidence of "burnt pupils."  

In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's report of recurrent symptoms since service, including burning of the eyes during and since service from exposure to chemicals and fuel in his eyes.  

A complete rationale for any opinion expressed should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.  

3. Then readjudicate the claim.  If the benefits sought on appeal are not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




